DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 17/148,644 filed on 09/19/2022.
Status of Claims:
Claims 2, 13, and 18 are canceled in this Office Action.
Claims 1-20 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 09/19/2022 regarding to arguments on claims 1, 12, and 17 are partially not persuasive.
Regarding claims 1, 12, and 17, the applicant argued that the Zhang fails to teach “updating the performance behavior of the selected application algorithm using the size of the table”. The Examiner respectfully disagrees with the Applicant. 
The Examiner respectfully submits that Zhang teaches discloses “Paragraph 12 pg. 5: The state information of the data copy may include the size of the copied data, the number of records included in the copied data, the time used to obtain the copied data, the average copy rate, the copy rate of the last minute, and the like. And the application server determines the state information and the progress information of the data replication according to the acquired first data volume information, and determines the data flow state of the data replication task according to the state information and the progress information of the data replication…Paragraph 2, pg. 6: In the beginning stage of data replication, since the target data to be replicated needs to be prepared at the source database end in this stage, the timeout threshold of this stage may be set to be larger, for example, the timeout threshold is set to be 3 hours. When the data has started to flow, the timeout threshold for this phase may be set smaller, for example, half an hour, since the target data to be copied is ready. Paragraph 3, pg. 8: Through the data unloading mapping relationship shown in table 1, the application server may determine the target data unloading program according to the type of the obtained source database and the data size information of the target data”. The system of Zhang is directed to offloading data to target databases and the system selects appropriate loading mode/ algorithm that best serve the offloading process. Depending on the size or number of records for the replication, the system selects the best mode based on the size therefore the system is updated with the optimized algorithm to execute the replication. The system also analyzes or evaluates the performance and the stats of the data and applies changes to the replication method accordingly. Therefore, Zhang teaches “updating the performance behavior of the selected application algorithm using the size of the table”.
Regarding claims 1, 8, and 15, the applicant argued that the Battepati fails to teach “updating , by the one or more processors, the performance behavior of the selected application algorithm using the performance of the selected application algorithm”. The Examiner respectfully disagrees with the Applicant. 
The Examiner respectfully submits that Battepati discloses “[0045] Proceeding from operation 302 to operation 304, it may be determined whether a primary replication method (e.g., implementing a log-based replication method) is able to replicate data associated with the temporal identifier. If the primary replication system is able to replicate data associated with the temporal identifier, the primary replication method is implemented to transmit replication data to the target 108…[0046] If the primary replication method is unable to replicate the data, flow 300 turns to operation 306 where replication of data may be initiated using the secondary replication method (e.g., implementing a bitmap-based replication method). When data replication is completed, the target 108 may send a second temporal identifier (e.g., a second LSN) to the source 102 to indicate the LSN up to which the target has now replicated… [0047] Moving to operation 308, the second temporal identifier (e.g., LSN) may be received from the target. From there, it may be determined (at operation 310) whether the second request can be processed using the primary replication method or the secondary replication method (operation 310). The appropriate replication method may then be used to enable the target 108 to replicate data.” The system of Battepati is directed to data replication where two replication methods are available to select for replication tasks. At a time, when the primary replication method is unable to replicate the data the system then selects the secondary replication method to execute the replication and subsequently update the system so next replication task can choose the appropriate task for execution. Thus, each method is updated to whether it can handle certain replication task by its performance. Therefore, Battepati teaches “updating , by the one or more processors, the performance behavior of the selected application algorithm using the performance of the selected application algorithm”.
Applicant’s remaining arguments filed in the amendment filed on 09/19/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-17, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 110795508) “Zhang” in view of Battepati et al. (US PGPUB 20160077917) “Battepati”.
Regarding claim 1, Zhang teaches a computer-implemented method comprising: providing, by one or more processors, at least two application algorithms for applying changes to a table in a target database system (Table 2 on pg. 8: The programs used to replicate data between the source and the target database are for example Fastexport, bteq, Gpfdist + external Table, Copy method, and Sqlldr); determining, by the one or more processors, for each application algorithm of the at least two application algorithms, a performance behavior of each application algorithm for sizes of changes that are applied to the table by the respective application algorithm (Paragraph 6 and 7, page 8: When the number of the records of the target data is larger than a preset threshold value, the data replication task is determined to be a data replication task with a large data volume, and when the number of the records of the target data is smaller than the preset threshold value, the data replication task is determined to be a data replication task with a small data volume. For different types of data replication tasks, different loading modes can be adopted in the data loading process. The application server may determine the target data loading program according to the type of the acquired target database and the data size information of the target data. Thus, the system determines the role of each algorithm based on the size of changes made for the replication process.); receiving, by the one or more processors, a data change request for applying a change to the table (Paragraph 4, pg. 5: A batch of data is newly added in the source database, the newly added data is target data, when a part of data is modified or deleted in the source database, the modified or deleted data is the target data, of course, the target data may also be specified by a user, the user may specify some screening conditions, and select target data meeting the conditions through the screening conditions, that is, the target data is to-be-copied data provided by the source database, and at this time, the target data needs to be copied to the target database, that is, a data copying task needs to be executed. Thus, a change to the source database is received and the change is subsequently replicated to the target database.); determining, by one or more processors, a size of the change to the table (Paragraph 8 pg. 5: Wherein the first data amount information includes the number of records of the data and the size of the data. After the application server reads the target subdata from the first pipeline, the application server directly writes the target subdata into the second pipeline after acquiring data volume information such as the number of records contained in the target subdata and the data volume size of the target subdata. Thus, the size of the data to be replicated is analyzed by the system for further processing); selecting, by the one or more processors, one of the at least two application algorithms that provides a best performance for the size based on the performance behavior of each application algorithm (Paragraph 6, pg. 8: Through the data loading mapping relationship shown in table 2, the application server may determine the target data loading program (application algorithm) according to the type of the acquired target database and the data size information of the target data. Paragraph 1, pg. 9: The optimal data unloading manner and data loading manner may be automatically selected according to the type of the source database, the type of the target database, and the data size of the target data, so as to improve the utilization efficiency of the database resources and the efficiency of data replication); and applying, by the one or more processors, the change to the table using the selected application algorithm that provides the best performance for the size (Table 2 & Paragraph 6, pg. 8: After the target data loader is determined, in the process of executing the data copying task, the application server may circularly execute the process of reading the target sub-data from the second pipeline and writing the target sub-data into the target database by calling the target data loader until the target data is copied into the target database. Thus, an algorithm is chosen to execute the replication and the system further applies the replication to the target database); evaluating, by the one or more processors, a performance of the selected application algorithm by application of the change to the table (Paragraph 11-12, pg. 5: Determining monitoring information of the data replication task according to the first data volume information, and ending the data replication task when determining that the data flow state of the data replication task is abnormal according to the monitoring information, wherein the monitoring information comprises state information and progress information of data replication. The state information of the data copy may include the size of the copied data, the number of records included in the copied data, the time used to obtain the copied data, the average copy rate, the copy rate of the last minute, and the like. And the application server determines the state information and the progress information of the data replication according to the acquired first data volume information, and determines the data flow state of the data replication task according to the state information and the progress information of the data replication); updating the performance behavior of the selected application algorithm using the size of the table (Paragraph 12 pg. 5: The state information of the data copy may include the size of the copied data, the number of records included in the copied data, the time used to obtain the copied data, the average copy rate, the copy rate of the last minute, and the like. And the application server determines the state information and the progress information of the data replication according to the acquired first data volume information, and determines the data flow state of the data replication task according to the state information and the progress information of the data replication…Paragraph 2, pg. 6: In the beginning stage of data replication, since the target data to be replicated needs to be prepared at the source database end in this stage, the timeout threshold of this stage may be set to be larger, for example, the timeout threshold is set to be 3 hours. When the data has started to flow, the timeout threshold for this phase may be set smaller, for example, half an hour, since the target data to be copied is ready). 
Battepati teaches updating , by the one or more processors, the performance behavior of the selected application algorithm using the performance of the selected application algorithm ([0045] Proceeding from operation 302 to operation 304, it may be determined whether a primary replication method (e.g., implementing a log-based replication method) is able to replicate data associated with the temporal identifier. If the primary replication system is able to replicate data associated with the temporal identifier, the primary replication method is implemented to transmit replication data to the target 108…[0046] If the primary replication method is unable to replicate the data, flow 300 turns to operation 306 where replication of data may be initiated using the secondary replication method (e.g., implementing a bitmap-based replication method). When data replication is completed, the target 108 may send a second temporal identifier (e.g., a second LSN) to the source 102 to indicate the LSN up to which the target has now replicated… [0047] Moving to operation 308, the second temporal identifier (e.g., LSN) may be received from the target. From there, it may be determined (at operation 310) whether the second request can be processed using the primary replication method or the secondary replication method (operation 310). The appropriate replication method may then be used to enable the target 108 to replicate data). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Battepati teachings in the Zhang system. Skilled artisan would have been motivated to incorporate evaluate the selected replication process and determine an algorithm for the subsequent replication process taught by Battepati in the Zhang system to determine the most effective algorithm for the replication process thus improves the overall efficiency and cost of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 3, Zhang in view of Battepati teaches all the limitations of claim 1. Zhang further teaches repeating, by the one or more processors, the determining the size, the selecting, and the applying for each received data change request of the table (Paragraph 8, pg. 5: Wherein the first data amount information includes the number of records of the data and the size of the data. After the application server reads the target subdata from the first pipeline, the application server directly writes the target subdata into the second pipeline after acquiring data volume information such as the number of records contained in the target subdata and the data volume size of the target subdata. After the target sub-data is read from the first pipeline, the first pipeline has a free space, and the target sub-data to be processed next time can be continuously written into the first pipeline. Thus, the system is made for series of replications from the source to the target database therefore the repeating process is done by the system); dynamically updating, by the one or more processors, the performance behaviors of the table (Paragraph 5, pg. 8: When the number of the records of the target data is larger than a preset threshold value, the data replication task is determined to be a data replication task with a large data volume, and when the number of the records of the target data is smaller than the preset threshold value, the data replication task is determined to be a data replication task with a small data volume. Thus, the system applies appropriate replication algorithm for certain sizes of the table/volume of the records to be replicated).
Regarding claim 14, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 4, Zhang in view of Battepati teaches all the limitations of claim 1. Zhang further teaches determining, by the one or more processors, the respective performance behaviors for each further table of the target database system, resulting in each table of the target database system being associated with respective performance behaviors; and repeating, by the one or more processors, the determining of the size, the selecting, and the applying for each received data change request of a specific table of the target database system using the performance behaviors associated with said specific table (Table 2 on pg. 8 & Paragraph 8, pg. 5: Wherein the first data amount information includes the number of records of the data and the size of the data. After the application server reads the target subdata from the first pipeline, the application server directly writes the target subdata into the second pipeline after acquiring data volume information such as the number of records contained in the target subdata and the data volume size of the target subdata. After the target sub-data is read from the first pipeline, the first pipeline has a free space, and the target sub-data to be processed next time can be continuously written into the first pipeline. Thus, the system is made for series of replications from the source to the target database therefore the repeating process is done by the system… Paragraph 5, pg. 8: When the number of the records of the target data is larger than a preset threshold value, the data replication task is determined to be a data replication task with a large data volume, and when the number of the records of the target data is smaller than the preset threshold value, the data replication task is determined to be a data replication task with a small data volume. For different types of data replication tasks, different loading modes can be adopted in the data loading process).  
Regarding claim 15, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 5, Zhang in view of Battepati teaches all the limitations of claim 1. Zhang further teaches wherein each applied data change has a size (Paragraph 5, pg. 8: When the number of the records of the target data is larger than a preset threshold value, the data replication task is determined to be a data replication task with a large data volume, and when the number of the records of the target data is smaller than the preset threshold value, the data replication task is determined to be a data replication task with a small data volume. For different types of data replication tasks, different loading modes can be adopted in the data loading process).
Battepati the determining the performance behavior of each application algorithm comprises: executing, by the one or more processors, the respective application algorithm a predefined number N of times for applying data changes to the table respectively ([0044]:  The system in operated so that a source receives a temporal identifier from a target. As an example, the temporal identifier may be an LSN…[0045]: The system then determines whether a primary replication method is able to replicate data associated with the temporal identifier. If the primary replication system is able to replicate data associated with the temporal identifier, the primary replication method is implemented to transmit replication data to the target…[0046]: If the primary replication method is unable to replicate the data, then replication of data is initiated using the secondary replication method. When data replication is completed, the target may send a second temporal identifier  to the source 102 to indicate the LSN up to which the target has now replicated. Thus, the system implements a replication method on a certain replication task to determine whether the method is able to execute the replication task so the method runs at least once which accommodates a predefined number N of times); evaluating, by the one or more processors, for each data change of the data changes, at least one performance parameter indicative of a performance of the execution of the application algorithm ([0046]: If the primary replication method is unable to replicate the data, then replication of data is initiated using the secondary replication method. Thus the system is able to evaluate the replication tasks that able to implement under one replication method and which ones are not) ; and Page 24 of 31P201910291US01providing, by the one or more processors, a data structure of N data points representing the performance behavior, wherein each data point is indicative of the at least one performance parameter ([0047]: The system is able to determine whether the second request can be processed using the primary replication method or the secondary replication method thus the system is able to evaluate which replication task is able to perform under a particular replication method). Please refer to claim 1 for the motivational statement.
Regarding claim 16, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 6, Zhang teaches all the limitations of claim 5. Zhang further teaches wherein the predefined number N is smaller than a configurable maximum number of executions (Paragraph 4, pg. 9: The monitoring information comprises state information and progress information of data replication. The status information of data copy may include the data size of all copied data up to now, the number of records included by all copied data up to now, the time used to obtain all copied data up to now, the average copy rate, the last minute copy rate, and the like. The monitoring process is only up to the current process, thus the current monitoring is less than the maximum number of executions); and constructing, by the one or more processors, new data points in the data structure by using interpolation of the N data points (Paragraph 2, pg. 8: The data amount information may include the number of records of the target data and the data amount size of the target data. When the data volume of the target data is 0 or the number of records of the target data is 0, ending the data replication task, and disconnecting the connection between the source database and the target database. And when the number of the records of the target data is smaller than the preset threshold value, determining that the data copying task is a data copying task with a large data volume. For different types of data replication tasks, different unloading modes can be adopted in the data unloading process. The threshold may be 100 ten thousand records. Thus, the dynamic size of the replication batch is observed for its current size and the threshold of data points can be adjusted to a desired number).  
Regarding claim 7, Zhang teaches all the limitations of claim 5. Zhang further teaches wherein the performance parameter is selected from the group consisting of execution time and memory usage (Paragraph 1, pg. 5: The state information of the data copy may include the size of the copied data (memory usage), the number of records included in the copied data (memory usage), the time used to obtain the copied data (execution time), the average copy rate, the copy rate of the last minute, and the like. And the application server determines the state information and the progress information of the data replication according to the acquired first data volume information, and determines the data flow state of the data replication task according to the state information and the progress information of the data replication).  
Regarding claim 8, Zhang in view of Battepati teaches all the limitations of claim 1. Zhang further teaches wherein the size of the change comprises at least one of a number of records to be inserted, a number of records to be deleted, and a number of records to be updated (Paragraph 3 &4, pg. 5: s101, obtaining current target subdata to be processed from target data corresponding to the data copying task, and writing the target subdata into a first pipeline. Specifically, when a batch of data is newly added in the source database, the newly added data is target data  (records to be inserted), when a part of data is modified or deleted in the source database, the modified or deleted data is the target data (records to be deleted and to be updated), of course, the target data may also be specified by a user, the user may specify some screening conditions, and select target data meeting the conditions through the screening conditions, that is, the target data is to-be-copied data provided by the source database, and at this time, the target data needs to be copied to the target database, that is, a data copying task needs to be executed).  
Regarding claim 9, Zhang in view of Battepati teaches all the limitations of claim 1. Zhang does not teach wherein the selecting the application algorithm comprises: determining, by the one or more processors, whether the performance of two application algorithms for the size are similar; and Page 25 of 31 P201910291US01responsive to determining that the performance of two application algorithms for the size are similar, selecting, by the one or more processors, either one of the two application algorithms.
Battepati teaches determining, by the one or more processors, whether the performance of two application algorithms for the size are similar; and Page 25 of 31 P201910291US01responsive to determining that the performance of two application algorithms for the size are similar, selecting, by the one or more processors, either one of the two application algorithms ([0025]: Parallel to maintaining log files, the replication system at a source data store may maintain an in-memory bitmap to track disk blocks that have been written to when the log records are applied to the source data store. The in-memory bitmap may maintain all changes to data on a source data store that have occurred since a previous event such as a log checkpoint. The source device may propagate data from this global bitmap to target-specific bitmaps maintained on the source device. Using a separate hierarchical bitmap structure for each target data store allows for multiple target devices to synchronize with the source device independently from other target devices. That is, data from the source data store may continue to be replicated to certain target devices using a log-based replication, while the same source data may replicate data to other target devices using one or more hierarchical bitmap structure. Thus, the same source data can be replicated to target databases with different replication methods).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Battepati teachings in the Zhang system. Skilled artisan would have been motivated to incorporate execute different replication methods on certain replication sizes taught by Battepati in the Zhang system to eliminate the process of selecting replication methods that would results the same outputs, thus improves the system’s speed and performance. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 10, Zhang in view of Battepati teaches all the limitations of claim 1. Zhang further teaches wherein the selected application algorithm is selected from the group consisting of a record bulk load-based application and an individual record load-based application (Paragraph 5, pg. 8: When the number of the records of the target data is larger than a preset threshold value, the data replication task is determined to be a data replication task with a large data volume (record bulk load-based application), and when the number of the records of the target data is smaller than the preset threshold value, the data replication task is determined to be a data replication task with a small data volume (individual record load-based application). For different types of data replication tasks, different loading modes can be adopted in the data loading process. Table 2 on page 8 indicates the appropriate programs/algorithms to replicate small data volume and big data volume).  
Regarding claim 11, Zhang in view of Battepati teaches all the limitations of claim 1. Zhang further teaches providing, by the one or more processors, a source table associated with the table in a source database system, wherein the source database system and the target database system are configured to synchronize data between each other; and wherein the data change request is received in response to said data change being applied to the source table, thereby replicating the data change (Paragraph 4, pg. 5: Specifically, when a batch of data is newly added in the source database, the newly added data is target data, when a part of data is modified or deleted in the source database, the modified or deleted data is the target data, of course, the target data may also be specified by a user, the user may specify some screening conditions, and select target data meeting the conditions through the screening conditions, that is, the target data is to-be-copied data provided by the source database, and at this time, the target data needs to be copied to the target database, that is, a data copying task needs to be executed. Thus, the structure of the system is directed to replication between the source and the target database wherein changes made to the source is replicated to the target database).
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /KRIS E MACKES/Primary Examiner, Art Unit 2153